 

 

 

 

EXHIBIT 10.56.6

ASSIGNMENT OF RENTS

 

RECORDATION REQUESTED BY:

Western State Bank West Fargo

P.O. Box 617 755 13th Ave E

West Fargo, ND  58078

 

WHEN RECORDED MAIL TO:

Western State Bank West Fargo

P.O. Box 617

West Fargo, ND  58078

 

SEND TAX NOTICES TO:

LF3 Eagan, LLC

1635 43rd Street South, Suite 205

Fargo, ND  58103

 

--------------------------------------------------------------------------------

 

THIS ASSIGNMENT OF RENTS dated June 19, 2019, is made and executed between LF3
Eagan, LLC, a Delaware Limited Liability Company, whose address is 1635 43rd
Street South, Suite 205, Fargo, ND 58103 (referred to below as "Grantor") and
Western State Bank, whose address is P.O. Box 617, 755 13th Ave E, West Fargo,
ND  58078 (referred to below as "Lender").

ASSIGNMENT. For valuable consideration, Grantor hereby assigns, grants a
continuing security interest in, and conveys to Lender all of Grantor's right,
title, and interest in and to the Rents from the following described Property
located in Dakota County, State of Minnesota:

Parcel 1:

Lot One (1), Block One (1), Eagandale LeMay Lake 4th Addition, according to the
recorded plat thereof, Dakota County, Minnesota. Registered Property Certificate
of Title No. 99814

Parcel 2:

Non-exclusive easement for driveway purposes over part of Lot 1, Block 1,
Eagandale Lemay Lake 3rd Addition contained in the Easement Agreement dated
August 10, 1988, recorded August 16, 1988 as Document No. 206184.

Parcel 3:

Non-exclusive easement for pedestrian ingress and egress over parts of Lot 2,
Block 1, Eagandale LeMay Lake 4th Addition contained in the Reciprocal Easement
Agreement dated April 11, 1994, recorded July 8, 1994 as Document No. 306717.

The Property or its address is commonly known as 3000 Eagandale Place, Eagan,
MN 55121.

FUTURE ADVANCES. In addition to the Note, this Assignment secures all future
advances made by Lender to Borrower whether or not the advances are made
pursuant to a commitment. Specifically, without limitation, this  Assignment
secures, in addition to the amounts specified in the Note, all future amounts
Lender in its discretion may loan to Borrower, together with all interest
thereon.

THIS ASSIGNMENT IS GIVEN  TO SECURE     (1) PAYMENT OF THE  INDEBTEDNESS  AND 
 (2) PERFORMANCE OF    ANY AND ALL

 







 

 

 

 

 

OBLIGATIONS OF BORROWER AND GRANTOR UNDER THE NOTE, THIS ASSIGNMENT, AND THE
RELATED DOCUMENTS. THIS ASSIGNMENT IS GIVEN AND ACCEPTED ON THE FOLLOWING TERMS:

GRANTOR'S WAIVERS. Grantor waives all rights or defenses arising by reason of
any "one action" or "anti-deficiency" law, or any other law which may prevent
Lender from bringing any action against Grantor, including a claim for
deficiency to the extent Lender is otherwise entitled to a claim for deficiency,
before or after Lender's commencement or completion of any foreclosure action,
either judicially or by exercise of a power of sale.

BORROWER'S WAIVERS AND RESPONSIBILITIES. Lender need not tell Borrower about any
action or inaction Lender takes in connection with this Assignment. Borrower
assumes the responsibility for being and keeping informed about the Property.
Borrower waives any defenses that may arise because of any action or inaction of
Lender, including without limitation any failure of Lender to realize upon the
Property, or any delay by Lender in realizing upon the Property. Borrower agrees
to remain liable under the Note with Lender no matter what action Lender takes
or fails to take under this Assignment.

PAYMENT AND PERFORMANCE. Except as otherwise provided in this Assignment or any
Related Documents, Grantor shall pay to Lender all amounts secured by this
Assignment as they become due, and shall strictly perform all of Grantor's
obligations under this Assignment. Unless and until Lender exercises its right
to collect the Rents as provided below and so long as there is no default under
this Assignment, Grantor may remain in possession and control of and operate and
manage the Property and collect the Rents, provided that the granting of the
right to collect the Rents shall not constitute Lender's consent to the use of
cash collateral in a bankruptcy proceeding.

GRANTOR'S REPRESENTATIONS AND WARRANTIES.  Grantor warrants that:

Ownership. Grantor is entitled to receive the Rents free and clear of all
rights, loans, liens, encumbrances, and claims except as disclosed to and
accepted by Lender in writing.

Right to Assign. Grantor has the full right, power and authority to enter into
this Assignment and to assign and convey the Rents to Lender.

No Prior Assignment.  Grantor has not previously assigned or conveyed the Rents
to any other person by any instrument now in force.

No Further Transfer. Grantor will not sell, assign, encumber, or otherwise
dispose of any of Grantor's rights in the Rents except as provided in this
Assignment.

LENDER'S RIGHT TO RECEIVE AND COLLECT RENTS. This Assignment shall constitute an
actual and present assignment, provided that the Grantor shall have a license to
collect, but not prior to accrual, all of the Rents and to retain, use and enjoy
the same unless and until an Event of Default as defined herein has occurred.
For this purpose, Lender is hereby given and granted the following rights,
powers and authority upon an Event of Default:

Notice to Tenants. Lender may send notices to any and all tenants of the
Property advising them of this Assignment and directing all Rents to be paid
directly to Lender or Lender's agent.

Enter the Property. Lender may enter upon and take possession of the Property;
demand, collect and receive from the tenants or from any other persons liable
therefor, all of the Rents; institute and carry on all legal proceedings
necessary for the protection of the Property, including such proceedings as may
be necessary to recover possession of the Property; collect the Rents and remove
any tenant or tenants or other persons from the Property.

Maintain the Property. Lender may enter upon the Property to maintain the
Property and keep the same in repair; to pay the costs thereof and of all
services of all employees, including their equipment, and of all continuing
costs and expenses of maintaining the Property in proper repair and condition,
and also to pay all taxes, assessments and water utilities, and the premiums on
fire and other insurance effected by Lender on the Property.

Compliance with Laws. Lender may do any and all things to execute and comply
with the laws of the State of Minnesota and also all other laws, rules, orders,
ordinances and requirements of all other governmental agencies affecting the
Property.

Lease the Property. Lender may rent or lease the whole or any part of the
Property for such term or terms and on such conditions as Lender may deem
appropriate.

Employ Agents. Lender may engage such agent or agents as Lender may deem
appropriate, either in Lender's name or in Grantor's name, to rent and manage
the Property, including the collection and application of Rents.

Other Acts. Lender may do all such other things and acts with respect to the
Property as Lender may deem appropriate and may act exclusively and solely in
the place and stead of Grantor and to have all of the powers of Grantor for the
purposes stated above.

No Requirement to Act. Lender shall not be required to do any of the foregoing
acts or things, and the fact that Lender shall have performed one or more of the
foregoing acts or things shall not require Lender to do any other specific act
or thing.

APPLICATION OF RENTS.  Lender will first apply any Rents Lender receives in the
order prescribed by Minn. Stat. Section 576.25, Subd. 2, as amended, including
expenses for the Property's normal maintenance, and then, at Lender's sole
discretion, to the Indebtedness and any other costs of managing, protecting and
preserving the Property. All costs and expenses incurred by Lender in connection
with the Property shall be for Grantor's account and Lender may pay such costs
and expenses from the Rents. Lender, in its sole discretion, shall determine the
application of any and all Rents received by it after payment of the foregoing
expenses. All expenditures made by Lender under this Assignment and not
reimbursed from the Rents shall become a part of the Indebtedness secured by
this Assignment, and shall be payable on demand, with interest at the interest
rate set forth in the Note from date of expenditure until paid.

FULL PERFORMANCE. If Grantor pays all of the Indebtedness when due and otherwise
performs all the obligations imposed upon Grantor under this Assignment, the
Note, and the Related Documents, Lender shall execute and deliver to Grantor a
suitable satisfaction of this Assignment and suitable statements of termination
of any financing statement on file evidencing Lender's security interest in the
Rents and the Property.  Any termination fee required by law shall be paid by
Grantor, if permitted by applicable law.

LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Property or if Grantor fails to
comply with any provision of this Assignment or any Related Documents, including
but not limited to Grantor's failure to

 

 

 







 

 

 

 

 

 

discharge or pay when due any amounts Grantor is required to discharge or pay
under this Assignment or any Related Documents, Lender on Grantor's behalf may
(but shall not be  obligated to) take any action that Lender deems appropriate,
including but not limited to discharging or paying all taxes, liens, security
interests, encumbrances and other claims, at any time levied or placed on the
Rents or the Property and paying all costs for insuring, maintaining and
preserving the Property. All such expenditures incurred or paid by Lender for
such purposes will then bear interest at the rate charged under the Note from
the date incurred or paid by Lender to the date of repayment by Grantor. All
such expenses will become a part of the Indebtedness and, at Lender's option,
will (A) be payable on demand; (B) be added to the balance of the Note and be
apportioned among and be payable with any installment payments to become due
during either

(1)  the term of any applicable insurance policy; or  (2)  the remaining term of
the Note; or  (C)  be treated as a balloon payment which will be due and payable
at the Note's maturity.  The Assignment also will secure payment of these
amounts.  Such right shall be in addition to all other rights and remedies to
which Lender may be entitled upon the occurrence of any Event of Default.

DEFAULT. Each of the following, at Lender's option, shall constitute an Event of
Default under this Assignment:

Payment Default.  Borrower fails to make any payment when due under the
Indebtedness.

Other Defaults. Borrower or Grantor fails to comply with or to perform any other
term, obligation, covenant or condition contained in this Assignment or in any
of the Related Documents or to comply with or to perform any term, obligation,
covenant or condition contained in any other agreement between Lender and
Borrower or Grantor.

Default on Other Payments. Failure of Grantor within the time required by this
Assignment to make any payment for taxes or insurance, or any other payment
necessary to prevent filing of or to effect discharge of any lien.

Default in Favor of Third Parties. Borrower, any guarantor or Grantor defaults
under any loan, extension of credit, security agreement, purchase or sales
agreement, or any other agreement, in favor of any other creditor or person that
may materially affect any of Borrower's, any guarantor's or Grantor's property
or ability to perform their respective obligations under this Assignment or any
of the Related Documents.

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or Grantor or on Borrower's or Grantor's behalf under this
Assignment or the Related Documents is false or misleading in any material
respect, either now or at the time made or furnished or becomes false or
misleading at any time thereafter.

Defective Collateralization. This Assignment or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

Death or Insolvency. The dissolution of Grantor's (regardless of whether
election to continue is made), any member withdraws from the limited liability
company, or any other termination of Borrower's or Grantor's existence as a
going business or the death of any member, the insolvency of Borrower or
Grantor, the appointment of a receiver for any part of Borrower's or Grantor's
property, any assignment for the benefit of creditors, any type of creditor
workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower or Grantor.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or Grantor or by any governmental
agency against the Rents or any property securing the Indebtedness. This
includes a garnishment of any of Borrower's or Grantor's accounts, including
deposit accounts, with Lender. However, this Event of Default shall not apply if
there is a good faith dispute by Borrower or Grantor as to the validity or
reasonableness of the claim which is the basis of the creditor or forfeiture
proceeding and if Borrower or Grantor gives Lender written notice of the
creditor or forfeiture proceeding and deposits with Lender monies or a surety
bond for the creditor or forfeiture proceeding, in an amount determined by
Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Property Damage or Loss. The Property is lost, stolen, substantially damaged,
sold, or borrowed against.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.

Adverse Change. A material adverse change occurs in Grantor's financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

Insecurity. Lender in good faith believes itself insecure.

RIGHTS AND REMEDIES ON DEFAULT. Upon the occurrence of any Event of Default and
at any time thereafter, Lender may exercise any one or more of the following
rights and remedies, in addition to any other rights or remedies provided by
law:

Accelerate Indebtedness. Lender shall have the right at its option without
notice to Borrower or Grantor to declare the entire Indebtedness immediately due
and payable, including any prepayment penalty that Borrower would be required to
pay.

Collect Rents. Lender shall have the right to take possession of the Property
and to collect and apply Rents, including amounts past due and unpaid, in
accordance with applicable law and this Assignment, including during the entire
redemption period after foreclosure of any related mortgage.  If the Rents are
collected by Lender, then Grantor irrevocably designates Lender as Grantor's
attorney-in-fact to endorse instruments received in payment thereof in the name
of Grantor and to negotiate the same and collect the proceeds. Payments by
tenants or other users to Lender in response to Lender's demand shall satisfy
the obligations for which the payments are made, whether or not any proper
grounds for the demand existed. Lender may exercise its rights under this
subparagraph either in person, by agent, or through a receiver.

Appoint Receiver. Lender, to the maximum extent permitted by law, shall be
entitled, as a matter of right, to the appointment of a receiver of the
Property, without notice or demand, and without regard to the adequacy of the
security for the Indebtedness or the solvency of the Grantor, by an action
separate from any foreclosure of any related mortgage pursuant to Minnesota
Statutes Chapter 580 or pursuant to Minnesota Statutes Chapter 581, or as a part
of the foreclosure action under said Chapter 581 (it being agreed that the
existence of a foreclosure pursuant to said Chapter 580 or a foreclosure action
pursuant to said Chapter 581 is not a prerequisite to any action for a receiver
hereunder). The receiver, who shall be an experienced property manager, shall
collect (until the Indebtedness is fully paid and satisfied and, in the case of
a foreclosure sale, during the entire redemption period) the Rents, and

 

 







 

 

 

 

 

 

shall manage the Property, execute leases within or beyond the period of the
receivership if approved by the court and apply all rents, profits and other
income collected by him in the order specified below. Notwithstanding the
appointment of any receiver, Lender shall be entitled as pledgee to the
possession and control of any cash, deposits or instruments at the time held by
or payable or deliverable under the terms of any Related Documents to Lender.
Lender shall have the right, at any time and without limitation, as provided in
Minnesota Statutes, Section 582.03, to advance money to the receiver to pay any
part or all of the items which the receiver should otherwise pay if cash were
available from the Property and sums so advanced, with interest at the highest
default rate set forth in the Note, shall be secured hereby, or if advanced
during the period of redemption shall be part of the sum required to be paid to
redeem from the sale. Any Rents received by the receiver hereunder shall be
applied in the order prescribed by Minn. Stat. Section 576.25, Subd. 2, as
amended, including but not limited to expenses for the Property's normal
maintenance and reasonable receivership fees, and then against the Indebtedness
if received prior to the commencement of a foreclosure, to be in such order as
Lender may elect, and if received after the commencement of a foreclosure, to be
applied to the amount required to be paid to effect a reinstatement prior to
foreclosure sale, or, after a foreclosure sale to any deficiency and thereafter
to the amount required to be paid to effect a redemption, all pursuant to
Minnesota Statutes, Sections 580.30, 580.23 and 581.10, with any excess to be
paid to Grantor. Provided, that if any related mortgage is not reinstated nor
the Property redeemed as provided by said Sections 580.30, 580.23 or 581.10, the
entire amount paid to Lender pursuant hereto shall be the property of Lender
together with all or any part of the Property acquired through foreclosure.

Other Remedies.  Lender shall have all other rights and remedies provided in
this Assignment or the Note or by law.

Election of Remedies. Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Grantor under this Assignment, after
Grantor's failure to perform, shall not affect Lender's right to declare a
default and exercise its remedies.

Expenses. If Lender institutes any suit or action to enforce any of the terms of
this Assignment, Lender shall be entitled to recover such sum as the court may
adjudge reasonable.  Whether or not any court action is involved, and to the
extent not prohibited by law, all reasonable expenses Lender incurs that in
Lender's opinion are necessary at any time for the protection of its interest or
the enforcement of its rights shall become a part of the Indebtedness payable on
demand and shall bear interest at the Note rate from the date of the expenditure
until repaid. Expenses covered by this paragraph include, without limitation,
however subject to any limits under applicable law, Lender's expenses for
bankruptcy proceedings (including efforts to modify or vacate any automatic stay
or injunction), appeals, and any anticipated post-judgment collection services,
the cost  of searching records, obtaining title reports (including foreclosure
reports), surveyors' reports, and appraisal fees, title insurance, and fees for
the Trustee, to the extent permitted by applicable law.  Grantor also will pay
any court costs, in addition to all other sums provided by law.

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Assignment:

Amendments. This Assignment, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Assignment. No alteration of or amendment to this Assignment shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.

Caption Headings. Caption headings in this Assignment are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Assignment.

Governing Law. With respect to procedural matters related to the perfection and
enforcement of Lender's rights against the Property, this Assignment will be
governed by federal law applicable to Lender and to the extent not preempted by
federal law, the laws of the State of Minnesota. In all other respects, this
Assignment will be governed by federal law applicable to Lender and, to the
extent not preempted by federal law, the laws of the State of North Dakota
without regard to its conflicts of law provisions. However, if there ever is a
question about whether any provision of this Assignment is valid or enforceable,
the provision that is questioned will be governed by whichever state or federal
law would find the provision to be valid and enforceable. The loan transaction
that is evidenced by the Note and this Assignment has been applied for,
considered, approved and made, and all necessary loan documents have been
accepted by Lender in the State of North Dakota.

Choice of Venue. If there is a lawsuit, Grantor agrees upon Lender's request to
submit to the jurisdiction of the courts of Cass County, State of North Dakota.

Joint and Several Liability.  All obligations of Borrower and Grantor under this
Assignment shall be joint and several, and all references to Grantor shall mean
each and every Grantor, and all references to Borrower shall mean each and every
Borrower. This means that each Grantor signing below is responsible for all
obligations in this Assignment.  Where any one or more of the  parties is  a
corporation, partnership, limited liability company or similar entity, it is not
necessary for Lender to inquire into the powers of any of the officers,
directors, partners, members, or other agents acting or purporting to act on the
entity's behalf, and any obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed under this Assignment.

Merger. There shall be no merger of the interest or estate created by this
Assignment with any other interest or estate in the Property at any time held by
or for the benefit of Lender in any capacity, without the written consent of
Lender.

Interpretation. (1) In all cases where there is more than one Borrower or
Grantor, then all words used in this Assignment in the singular shall be deemed
to have been used in the plural where the context and construction so require.
(2) If more than one person signs this Assignment as "Grantor," the obligations
of each Grantor are joint and several. This means that if Lender brings a
lawsuit, Lender may sue any one or more of the Grantors. If Borrower and Grantor
are not the same person, Lender need not sue Borrower first, and that Borrower
need not be joined in any lawsuit. (3) The names given to paragraphs or sections
in this Assignment are for convenience purposes only. They are not to be used to
interpret or define the provisions of this Assignment.

No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Assignment unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Assignment shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Assignment. No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender's rights or of
any of Grantor's obligations as to any future transactions.  Whenever the
consent of Lender is required under this Assignment, the granting of such

 

 







 

 

 

 

 

 

consent by Lender in any instance shall not constitute continuing consent to
subsequent instances where such consent is required and in all cases such
consent may be granted or withheld in the sole discretion of Lender.

Notices. Any notice required to be given under this Assignment shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Assignment.
Any party may change its address for notices under this Assignment by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address. For notice purposes, Grantor agrees to
keep Lender informed at all times of Grantor's current address. Unless otherwise
provided or required by law, if there is more than one Grantor, any notice given
by Lender to any Grantor is deemed to be notice given to all Grantors.

Powers of Attorney. The various agencies and powers of attorney conveyed on
Lender under this Assignment are granted for purposes of security and may not be
revoked by Grantor until such time as the same are renounced by Lender.

Severability. If a court of competent jurisdiction finds any provision of this
Assignment to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Assignment. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Assignment shall not
affect the legality, validity or enforceability of any other provision of this
Assignment.

Successors and Assigns.  Subject to any limitations stated in this Assignment on
transfer of Grantor's interest, this Assignment shall be binding upon and inure
to the benefit of the parties, their successors and assigns.  If ownership of
the Property becomes vested in a person other than Grantor, Lender, without
notice to Grantor, may deal with Grantor's successors with reference to this
Assignment and the Indebtedness by way of forbearance or extension without
releasing Grantor from the obligations of this Assignment or liability under the
Indebtedness.

Time is of the Essence. Time is of the essence in the performance of this
Assignment.

Waiver of Right of Redemption. NOTWITHSTANDING ANY OF THE PROVISIONS TO THE
CONTRARY CONTAINED IN THIS ASSIGNMENT, GRANTOR HEREBY WAIVES ANY AND ALL RIGHTS
OF REDEMPTION FROM SALE UNDER ANY ORDER OR JUDGMENT OF FORECLOSURE ON GRANTOR'S
BEHALF AND ON BEHALF OF EACH AND EVERY PERSON, EXCEPT JUDGMENT CREDITORS OF
GRANTOR, ACQUIRING ANY INTEREST IN OR TITLE TO THE PROPERTY SUBSEQUENT TO THE
DATE OF THIS ASSIGNMENT.

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Assignment. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Assignment shall have the
meanings attributed to such terms in the Uniform Commercial Code:

Assignment. The word "Assignment" means this ASSIGNMENT OF RENTS, as this
ASSIGNMENT OF RENTS may be amended or modified from time to time, together with
all exhibits and schedules attached to this ASSIGNMENT OF RENTS from time to
time.

Borrower.  The word "Borrower" means LF3 Eagan, LLC; and LF3 Eagan TRS, LLC.

Event of Default.  The words "Event of Default" mean any of the events of
default set forth in this Assignment in the default section of this Assignment.

Grantor. The word "Grantor" means LF3 Eagan, LLC.

Guarantor.  The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Indebtedness.

Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.

Indebtedness.  The word "Indebtedness" means all principal, interest, and other
amounts, costs and expenses payable under the Note or Related Documents,
together with all renewals of, extensions of, modifications of, consolidations
of and substitutions for the Note or Related Documents and any amounts expended
or advanced by Lender to discharge Grantor's obligations or expenses incurred by
Lender to enforce Grantor's obligations under this Assignment, together with
interest on such amounts as provided  in  this Assignment. Specifically, without
limitation, Indebtedness includes the future advances set forth in the Future
Advances provision of this Assignment, together with all interest thereon.

Lender.  The word "Lender" means Western State Bank, its successors and assigns.

Note.
    The  word  "Note"  means  the  promissory  note  dated  June  19,  2019,
in  the  original  principal  amount  of

$9,444,500.00
from  Borrower  to  Lender,  together  with  all  renewals  of,  extensions  of,  modifications  of,  refinancings  of,

consolidations of, and substitutions for the promissory note or agreement.

Property. The word "Property" means all of Grantor's right, title and interest
in and to all the  Property  as  described  in  the "Assignment" section of this
Assignment.

Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

Rents. The word "Rents" means all of Grantor's present and future rights, title
and interest in, to and under any and all present and future leases, including,
without limitation, all rents, revenue, income, issues, royalties, bonuses,
accounts receivable, cash or security deposits, advance rentals, profits and
proceeds from the Property, and other payments and benefits derived or to be
derived from such leases of every kind and nature, whether due now or later,
including without limitation Grantor's right to enforce such leases and to

 

 







 

 

receive and collect payment and proceeds thereunder.

THE UNDERSIGNED ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS ASSIGNMENT, AND NOT PERSONALLY BUT AS AN AUTHORIZED SIGNER, HAS CAUSED THIS ASSIGNMENT TO BE SIGNED AND EXECUTED ON BEHALF OF GRANTOR ON JUNE 19, 2019.

 

GRANTOR:

 

 

 

LF3 EAGAN, LLC

 

 

 

LODGING FUND REIT III OP, LP, Sole Member of LF3 Eagan, LLC

 

 

LODGING FUND REIT III, INC., General Partner of Lodging Fund REIT III OP, LP

By:

/s/ Katie Cox

 

Katie Cox, Chief Financial Officer of Lodging Fund REIT III, Inc.

 

 

 

 

 

This ASSIGNMENT OF RENTS was drafted by:

 

 

 

 

Kim Almer, Business Banking Assistant - Team Lead Western State Bank

 

P.O. Box 617

 

West Fargo, ND 58078

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY ACKNOWLEDGMENT

 

 

 

STATE OF NORTH DAKOTA

)

 

 

 

) SS

 

 

COUNTY OF CASS

)

 

 

This instrument was acknowledged before me on June 19, 2019 by Katie Cox, Chief
financial Officer of Lodging Fund REIT III, Inc., General Partner of Lodging
Fund REIT III OP, LP, Sole Member of LF3 Eagan, LLC.

 

 

 

 

 

/s/ Kim Almer

 

 

Signature of Notarial Officer

 

State of North Dakota

 

My Commission Expires April 11, 2020

 

 

 

 

